DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 states motor parameters Mi. Motor parameters are already claimed in claim 1 so it is unclear if the motor parameters in claim 2 are referring to the motor parameters of claim 1, or not. 
 	Claim 3 states a plurality od different speeds. This limitation is already present in claim 2, so it is unclear if the speeds claimed are the same or not.
 	Claim 7 states the technical flow parameters Pi,v. Claim 3 states technical flow parameters Pi. It is unclear if these are the same parameters, or not. Furthermore, claim 8 (Pi,r and Mi,r), claim 9 (Pj,I,v and Mi,v), claim 11 (Mi,r and P1,I,v and P2,I,v and Pi,r). and corresponding limitations in claims 12-18 are rejected for the same reason as claim 7.
 	Dependent claims are rejected based on their dependency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloemendaal US 20130015251 in view of Ahonen US 20120251340.
 	Regarding claim 1, Bloemendaal discloses the use of a fan system (se e.g. the abstract) with a variable frequency drive (see 0028) and calculating a flow rate for the system (see e.g. 0071).
 	Bloemendaal does not disclose a method for determining the operating point of an electric motor-driven fan in a system, wherein the method comprises at least one startup of the fan, wherein based on motor parameters of the fan, an operating point A of the fan is determined from the at least one startup.  
 	Ahonen discloses a method for determining the operating point wherein the method comprises at least one startup of the fan, wherein based on motor parameters of the fan, an operating point A of the fan is determined from the at least one startup [see e.g. claim 1, step b) storing torque, and using this torque in steps d) and e) to determine the operating point].  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would found it obvious to utilize the method of Ahonen in the system of Bloemendaal to gain the benefit of improving the accuracy of flow rate calculation as taught by Ahonen in 0002.
 	Bloemendaal as modified above discloses:
 	2. (Currently Amended) The method according to claim 1, wherein during the at least one startup, motor parameters Mi are measured for a plurality of speeds (see e.g. 0049 and Fig 1 of Ahonen).  
 	3. (Currently Amended) The method according to claim 2, characterized in that technical flow parameters Pi are determined for a plurality of different speeds [see e.g. 0049 and step a) in claim 1 of Ahonen].  
 	Regarding claims 4-6:
 	Claim 4: wherein one startup is performed, and the one startup is a forward-rotation startup;
 	Claim 5: wherein one startup is performed, and the one startup is a reverse-rotation startup;
 	Claim 6: wherein two startups are performed, and the two startups correspond to a forward-rotation startup and a reverse- rotation startup, in a desired sequence.  
 	It would be understood that the startup of Ahonen would be a forward rotation start up. In any event, there are only two possible start up rotation directions, forward and backward. According to the obvious rationale of MPEP 2143 I. (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, given there are only two rotation directions possible and each would result in determining an operation point, the use of these two directions is obvious.  


	Regarding claims 7-18, claims 7-9 and 11-18 all include a contingent limitations “wherein if”, and claim 10 depends from the contingent limitations “wherein if” of claim 8. Thus, since claims 7-18 are all based on contingent limitations, the limitations of each of the dependent claims 7-18 are not required in the method claims. See MPEP 2111.04 II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746